FILED

UNITED STATES DISTRICT COURT SEP 8 5 2017

FOR THE DISTRICT OF COLUMBIA clerk, U.S. Diszrict s. sankmptcy

Courts for the District of Columbfa
l\/loses Lee Smith, )
)
Plaintiff, )
)

v. ) Civil Action No. l7-l613 (UNA)
)
)
City of Washington )
District of Columbia et al., )
)
Defendants. )
MEMORANDUl\/l OPIN`ION

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed irz forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-7l (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies Brown v. Califario, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff currently resides at a homeless shelter in the District of Columbia. See Compl.
Attach. [Dkt. # l-l at 9]. He sues the District, several cities and counties in Pennsylvania, South
Carolina, Florida and New Jersey, and the Consumer Financial Protection Bureau. See Compl.
Caption and p. 4. Plaintiff alleges constitutional violations stemming from his “refusal to be
converted into Judaism, Christianity or lslam and [his] refusal to drop two civil actions that were
pending in US district courts and . . . a Habeas Corpus that was asking to have [his] sentence
overturned.” Compl. at 5. As a result, plaintiff allegedly is “being blacklisted by some Zionist,
Christians, and l\/luslims who held and are holding very powerful offices with the US
govemment” and is “being denied employment, housing, education, right to . . . a credit report,
[and] right to privacy.” Ia’. Plaintiff seeks “a restraining order against all defendants,” a
“complete . . . review of all [of his] civil actions between [Pennsylvania and New Jersey]” and
his “vanishing habeas corpus that the clerk in the US Supreme Court refused to submit to the
Justices for review,” and an investigation of “the FBI and Attorney Generals [sic] Office in all
states . . . for their roles.” Ia’.

Plaintiff’s wide-ranging allegations fail to provide adequate notice of a claim. See
Cheeks v. Fort Myer Constr. Corp., 7l F. Supp. 3d l63, 169 (D.D.C. 2014), quoting Browri, 75
F.R.D. at 499 (“A ‘confused and rambling narrative of charges and conclusions concerning
numerous persons, organizations and agencies’ does not comply with the requirements of Rule
8.”) And some, if not all, of the relief plaintiff seeks is beyond the jurisdiction of this district
court. See, e.g., Iu re Mariri, 956 F.2d 339, 340 (D.C. Cir. 1992) (per curiam) (“[A] lower court
may [not] compel the Clerk of the Supreme Court to take any action.”); Wightman-Cervantes v.
Mueller, 750 F. Supp. 2d 76, 80 (D.D.C. 2010), citing Block v. SEC, 50 F.3d 1078, 1081-82

(D.C. Cir. 1995) (“[A]n agency’s decision whether to prosecute, investigate, or enforce has been
')

recognized as purely discretionary and not subject to judicial review.”). Nevertheless, this case

will be dismissed without prejudice A separate order accompanies this Memorandum Opinion.

 
   

Date: AugustZi ,2017 United '

`t 'es D;trict Judge